United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1797
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                Hosea Latron Swopes,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: March 29, 2018
                               Filed: June 13, 2018
                                   [Published]
                                  ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Hosea Swopes pleaded guilty to unlawful possession of a firearm as a
previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). The district court1

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
concluded that Swopes was subject to an enhanced sentence under the Armed Career
Criminal Act, 18 U.S.C. § 924(e). The Act requires a minimum 15-year prison
sentence for a felon in possession of a firearm who has sustained three previous
convictions for a violent felony or a serious drug offense. The district court cited
Swopes’s prior Missouri convictions for unlawful use of a weapon, second-degree
robbery, and first-degree robbery as three violent felonies. Without the sentence
enhancement, the statutory maximum punishment would have been ten years’
imprisonment. 18 U.S.C. § 924(a)(2).

       Swopes appealed his sentence and argued that the convictions for unlawful use
of a weapon and second-degree robbery should not have counted as violent felonies.
We vacated the judgment on the ground that second-degree robbery in Missouri was
not a violent felony under the reasoning of United States v. Bell, 840 F.3d 963, 965-
67 (8th Cir. 2016). See United States v. Swopes, 850 F.3d 979 (8th Cir. 2017) (per
curiam). The court then granted rehearing en banc, overruled Bell, and concluded
that the district court properly counted Swopes’s Missouri robbery conviction as a
violent felony. United States v. Swopes, 886 F.3d 668 (8th Cir. 2018) (en banc). The
en banc court returned the case to this panel to resolve the balance of Swopes’s
appeal.

      Swopes argues that unlawful use of a weapon, in violation of Mo. Rev. Stat.
§ 571.030.1(4), is not a violent felony. In United States v. Pulliam, 566 F.3d 784 (8th
Cir. 2009), however, this court held that a violation of the statute qualifies
categorically, because it “has as an element the use, attempted use, or threatened use
of physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i); see
Pulliam, 566 F.3d at 788. Swopes argues that Pulliam was wrongly decided and also
has been superseded by the Supreme Court’s decisions in Descamps v. United States,
570 U.S. 254 (2013), and Johnson v. United States, 559 U.S. 133 (2010). We
considered a similar argument in United States v. Hudson, 851 F.3d 807 (8th Cir.
2017), and concluded that Pulliam was not superseded by Descamps or Johnson, or

                                          -2-
by developments in Missouri law. Id. at 809-10. Swopes also contends that Pulliam
is inconsistent with the decision in United States v. Jordan, 812 F.3d 1183 (8th Cir.
2016), concerning a conviction for aggravated assault in Arkansas. But Jordan, of
course, involved a different state statute; the Jordan panel could not overrule
Pulliam’s conclusion about the Missouri statute and did not purport to do so.

       In light of Pulliam and Hudson, we conclude that Swopes’s conviction for
unlawful use of a weapon in Missouri was a conviction for a violent felony under
§ 924(e). Swopes therefore had sustained three previous convictions for a violent
felony at the time of his offense in this case, and the district court properly applied the
sentencing enhancement under the Armed Career Criminal Act. The judgment of the
district court is affirmed.
                         ______________________________




                                           -3-